NOBLE, J.,
Dissenting:
The majority opinion in this case does an excellent job of tracking the law necessary to analyze when an incarcerated person is “in custody” for purposes of invoking the Miranda warnings. However, I do not believe the record is complete enough to definitively conclude that Appellant was not in custody.
At various points during the description of how events transpired, the majority opinion says the record is silent or not clear. That being the case, then the very fact that Appellant was interviewed in a correctional facility where he was an inmate, standing alone, indicates that he was in custody. It is the Commonwealth’s burden to establish that the circumstances did not amount to a custodial interrogation or that Appellant waived his Miranda warnings in a knowing manner. This record *444does not clearly establish this, and I would not make the assumption that just because the interview was friendly and the Appellant was made comfortable that he was not nonetheless restrained. He was not told he could terminate the discussion at will, and he was not given the warning to put him on notice of his rights and the consequences of not asserting them. Generally, the inmates are not in charge of when they may come and go.
Consequently, I would reverse on the suppression issue. It is simply too easy to mislead an inmate into thinking he is not in custody and is not being interrogated when a social worker is sent in to do the questioning instead of law enforcement. The social worker was a cooperative state actor under these facts, and this makes the Miranda warnings more necessary than when a defendant is put on notice that he could be making incriminating statements by talking to identifiable police officers.
MINTON, C.J., joins.